Citation Nr: 0714231	
Decision Date: 05/14/07    Archive Date: 05/25/07

DOCKET NO.  05-37 941	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for tinnitus. 

2.  Entitlement to service connection for bilateral hearing 
loss. 

3.  Entitlement to service connection for a right inner ear 
disability. 

4.  Entitlement to service connection for peripheral 
vestibular disorder to include Meniere's disease and vertigo.   

5.  Entitlement to service connection for a skin disorder.  


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 


INTRODUCTION

The veteran served on active duty from September 1965 to 
August 1987.       

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a January 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana, which denied entitlement to service 
connection for tinnitus, bilateral hearing loss, a right 
inner ear disability, peripheral vestibular disorder, and a 
skin disorder.  

In December 2006, the veteran testified before the 
undersigned at a hearing at the RO.  A transcript of that 
hearing has been associated with the veteran's claims folder.

The Board notes that in September 2005, the veteran provided 
additional evidence to the RO before the matter was certified 
and transferred to the Board.  The evidence consists a list 
of names of persons who served with the veteran.  The veteran 
requested VA to contact the individuals he identified and 
request information as to his claim.  The veteran also 
submitted photocopies of four pages from his soldier's 
notebook.  The Board finds that this evidence is not 
pertinent to the veteran's claims for service connection.  
The Board notes that the veteran has already provided an 
account of the hand grenade incident in service, and the 
Board concedes that the incident has occurred.  Any other lay 
statement describing this incident would be duplicative.  
Furthermore, the evidence needed to substantiate the claim is 
medical evidence of current disabilities or medical evidence 
of a nexus to service.  The evidence submitted by the veteran 
in September 2005 is not medical evidence.  Thus, the Board 
finds that this evidence is not pertinent to the appeal.  
Therefore, a remand for the RO's initial consideration of 
this evidence is not required.  38 C.F.R. § 20.1304(c) 
(2006).  

The appeal of entitlement to service connection for 
peripheral vestibular disorder to include Meniere's disease, 
and vertigo is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


FINDINGS OF FACT

1.  Bilateral hearing loss and tinnitus were detected many 
years after service and there is no competent evidence which 
relates the current bilateral hearing loss and tinnitus to 
disease or injury in service.  

2.  The veteran does not currently have a right inner ear 
disability.    

3.  The veteran does not currently have a skin disorder.    


CONCLUSIONS OF LAW

1.  Hearing loss and tinnitus were not incurred in, or 
aggravated by, active military service, and sensorineural 
hearing loss may not be so presumed.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.385 (2006).

2.  A right inner ear disability was not incurred in or 
aggravated by active service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2006).

3.  A skin disorder was not incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).    

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  Pelegrini v. Principi, 18 Vet. App. 
112 (2004).

VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004); see also Mayfield v. Nicholson, 444 F. 3d 1328 (Fed. 
Cir. 2006) (the United States Court of Appeals for the 
Federal Circuit stated that the purpose of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) is to require that the VA 
provide affirmative notification to the claimant prior to the 
initial decision in the case as to the evidence that is 
needed and who shall be responsible for providing it.).  

The Board concludes that the veteran has been afforded 
appropriate notice under the VCAA.  The RO provided a VCAA 
notice letter to the veteran in June 2004, before the initial 
original adjudication of the claims.  The letter notified the 
veteran of what information and evidence must be submitted to 
substantiate claims for service connection, as well as what 
information and evidence must be provided by the veteran and 
what information and evidence would be obtained by VA.  He 
was also told to inform VA of any additional information or 
evidence that VA should have, and was told to submit evidence 
in support of his claims to the RO.  The content of the 
letter complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).    

The United States Court of Appeals for Veterans Claims 
(Court) in Dingess/Hartman holds that the VCAA notice 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
apply to all five elements of a "service connection" claim.  
As previously defined by the courts, those five elements 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

Element (1) is not at issue.  Regarding elements (2) and (3) 
(current existence of a disability and relationship of such 
disability to the veteran's service), the veteran was 
provided with notice of what type of information and evidence 
was needed to substantiate the claims for service connection.  
Regarding elements (4) and (5) (degree of disability and 
effective date), the veteran was provided with notice of the 
type of evidence necessary to establish a disability rating 
or effective date for the disabilities on appeal in a March 
2006 letter.  Notwithstanding this belated notice, the Board 
determines that the veteran was not prejudiced by any defect 
in timing.  The Board points out that the veteran has not 
alleged any prejudice, and the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claims.  For these reasons, it is 
not prejudicial to the veteran for the Board to proceed to 
finally decide this appeal.  

The Board finds that all relevant evidence has been obtained 
with regard to the veteran's claims for service connection, 
and the duty to assist requirements have been satisfied.  All 
available service medical records were obtained.  The veteran 
identified treatment by Dr. B., Dr. J.J., and S.M. Hospital.  
The RO made attempts to obtain the treatment records from Dr. 
B. and Dr. J.J. but was unsuccessful.  In an October 2005 
supplemental statement of the case, the RO informed the 
veteran of the unsuccessful searches for his records.  In 
November 2005 and February 2006, the veteran submitted 
treatment records from Dr. J.J.  In 2006, the veteran's 
records from Social Security Administration were associated 
with the claims folder and these records included treatment 
records from Dr. B. and from the S.M. Hospital.  VA treatment 
records dated in 2005 and 2006 have been obtained.  There is 
no identified relevant evidence that has not been accounted 
for.  The veteran was afforded VA examinations in October and 
November 2004 to determine the nature and etiology of the 
hearing loss, tinnitus, right inner ear disorder and the skin 
disorder.    

Under the circumstances, the Board finds that there is no 
reasonable possibility that further assistance would aid the 
veteran in substantiating the claims.  Hence, no further 
notice or assistance to the veteran is required to fulfill 
VA's duty to assist him in the development of the claims.  
Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).

Legal Criteria

Service connection will be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.   

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease entity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b). 

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see 
also Caluza v. Brown, 7 Vet. App. 498 (1995).   

Service connection for impaired hearing shall only be 
established when hearing status as determined by audiometric 
testing meets specified pure tone and speech recognition 
criteria. Audiometric testing measures puretone threshold 
hearing levels (in decibels) over a range of frequencies (in 
hertz).  Hensley v. Brown, 5 Vet. App. 155, 158 (1993).  The 
determination of whether a veteran has a disability based on 
hearing loss is governed by 38 C.F.R. § 3.385.  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

In addition, if a veteran served continuously for ninety (90) 
or more days during a period of war or after December 31, 
1946, and if a disease of the nervous system such as 
sensorineural hearing loss became manifest to a degree of 10 
percent or more within one year from the date of the 
veteran's termination of such service, that condition would 
be presumed to have been incurred in service, even though 
there is no evidence of such disease during the period of 
service.  Such a presumption would be rebuttable, however, by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309. 

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the evidence.  38 U.S.C.A. 
§ 7104(a).  The Secretary shall consider all information and 
lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 7105; 38 C.F.R. §§ 3.102, 4.3.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 54 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  See also Alemany v. Brown, 9 Vet. App. 
518, 519 (1996). 

Analysis

Entitlement to service connection for bilateral hearing loss 
and tinnitus

The veteran asserts that he incurred hearing loss and 
tinnitus due to noise exposure in service.  The veteran 
contends that during training, he had to jump out of his 
foxhole, take a grenade out of the hand of another solider 
and throw the grenade as far as he could.  The veteran 
asserts that afterwards, the debris from the explosion blew 
back and he was hit in the helmet by debris.  The veteran 
contends that he was hit in the helmet by the right ear and 
his right ear was affected by the blow and rings all of the 
time.  The veteran states that he did not go to a medic for 
treatment.  

The competent medical evidence of record establishes that the 
veteran has current bilateral hearing loss disability in 
accordance with 38 C.F.R. § 3.385.  The VA audiometric 
evaluation dated in November 2004 shows that on the 
authorized audiological evaluation, pure tone thresholds, in 
decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
35
45
60
70
75
LEFT
15
25
50
45
50

Speech audiometry revealed speech recognition ability of 80 
percent in the right ear.  The November 2004 VA examination 
report indicates that the veteran has tinnitus.   

The Board notes that the veteran is competent to describe 
being exposed to loud noise, such a grenade explosion, and he 
is competent to report symptoms of decreased hearing and 
ringing in the ear.  A lay person is competent to testify 
only as to observable symptoms.  See Falzone v. Brown, 8 Vet. 
App. 398, 403 (1995).  However, the veteran does not have the 
expertise to render a medical diagnosis of hearing loss or 
tinnitus.  Although a lay person is competent to testify as 
to symptoms, where the determinative issue involves a 
question of medical diagnosis or causation, only individuals 
possessing specialized medical training and knowledge are 
competent to render such an opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992).  The evidence does 
not establish that the veteran has the expertise to render a 
medical diagnosis.  Thus, the Board concludes that there is 
competent evidence that the veteran was exposed to a grenade 
explosion in service and he is competent to testify to 
observable symptoms such as decreased hearing, pain, or a 
ringing in the ears.  However, as discussed in detail below, 
there is no competent evidence of residual injury to the 
veteran due to the grenade explosion in service.   

There is no competent evidence of treatment or diagnosis of 
hearing loss or tinnitus in service.  Although the veteran 
asserts that he injured his right ear in service, there is no 
evidence for treatment of an ear injury in the service 
medical records.  The Board acknowledges that at the hearing 
before the Board in December 2006, the veteran indicated that 
he did not seek medical treatment after the grenade 
explosion.  

There is no competent evidence of bilateral hearing loss, as 
defined by 38 C.F.R. § 3.385 in service.  The service medical 
records do not show any treatment, complaints, or diagnosis 
of hearing loss or tinnitus.  The service medical records 
show that the veteran underwent audiometric testing upon 
enlistment examination but not upon separation examination.  
A June 1967 separation examination report indicates that the 
veteran underwent whispered and spoken voice hearing tests.  
The tests results were 15/15.  Examination of the ears and 
drums was normal.  The report of medical history indicates 
that the veteran reported "no" when asked if he had ear, 
nose, or throat trouble, hearing loss, or dizziness or 
fainting spells. 

The medical evidence of record does not reflect the presence 
of sensorineural hearing loss within one year from service 
separation in August 1967.  The veteran has not identified or 
submitted any medical evidence showing a diagnosis of 
bilateral sensorineural hearing loss within one year from 
service separation.  Thus, service connection for bilateral 
hearing loss on a presumptive basis is not warranted.  The 
Board notes that service connection for tinnitus on a 
presumptive basis is not available under VA regulations.

The evidence of record shows that in 1984, the veteran sought 
treatment for hearing loss.  Records from Dr. J.J. indicate 
that in April 1984, the veteran reported being "hard of 
hearing."  An April 1984 audiometric evaluation report 
indicates that the diagnosis was left ear hearing within 
normal limits and mild to moderate sensorineural hearing loss 
of the right ear.  The Board notes that the results in 
decibels for each threshold can not be read on this report.  
A September 1985 audiometric report indicates that on the 
authorized audiological evaluation, pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
60
n/a
75
LEFT
10
5
15
n/a
25

Speech audiometry revealed speech recognition ability of 76 
percent in the right ear and 96 percent in the left ear.  The 
impression was normal hearing in the left ear and moderate to 
severe high frequency sensorineural hearing loss in the right 
ear.  

There is competent evidence of record which establishes that 
the current hearing loss and tinnitus are not related to any 
injury or disease in service.  The veteran was afforded a VA 
audiometric examination in November 2004 in order to obtain a 
medical opinion as to whether the current hearing loss and 
tinnitus had its onset in or is related to service.  The VA 
examiner, an audiologist, reviewed the veteran's medical 
history and claims folder.  The veteran was examined and 
underwent audiometric testing.  The VA examiner concluded 
that it was practically impossible to tease out the effect of 
military noise exposure, occupational noise exposure from 
working 21 years in a steel mill, and Meniere's disease on 
the veteran's hearing and tinnitus.  The examiner noted that 
the veteran's discharge was 40 years ago and the examiner 
opined that the veteran's complaints of hearing loss and 
tinnitus are too remote from the time of service to be 
considered to be service-related.  

The Board finds that the VA opinion is highly probative 
because it was based upon physical examination of the veteran 
and a review of the claims file.  See Hernandez-Toyens v. 
West, 11 Vet. App. 379, 382 (1998); see also Prejean v. West, 
13 Vet. App. 444, 448-9 (2000) (factors for assessing the 
probative value of a medical opinion are the physician's 
access to the claims file and the thoroughness and detail of 
the opinion).  The VA examiner also provided the basis for 
the medical opinion and pointed to the evidence which 
supported the opinion.  See Hernandez-Toyens v. West, 11 Vet. 
App. 379, 382 (1998).  

The Board notes that the VA medical opinion is supported by 
the evidence of record.  The evidence shows that the veteran 
did not have any complaints or treatment for hearing loss or 
tinnitus in service or for 17 years after service separation.  
As noted above, the evidence of record shows that the veteran 
first sought medical treatment for hearing loss and tinnitus 
in 1984.  Such a long interval between service and the 
initial known treatment for a disease is, of itself, a factor 
against a finding that the disease is service-connected.  See 
Maxson v. Gober, 230 F. 3d 1330, 1333 (Fed. Cir. 2000).  In 
short, the probative medical evidence of record establishes 
that the veteran's current bilateral hearing loss and 
tinnitus did not manifest in service and are not related to 
injury or disease in service.  

The veteran submitted a January 2006 statement by Dr. J.J. in 
support of his claim.  In the January 2006 statement, Dr. 
J.J. stated that the veteran has been under his care since 
1984 and the veteran recently related a traumatic exposure to 
an explosion.  Dr. J.J. stated that the veteran has a long 
history for management of intractable vertigo and hearing 
loss which is consistent with otologic acoustic trauma.  Also 
of record is a January 2006 VA treatment record which notes 
that the veteran had hearing loss status post nearby grenade 
explosion 30 years ago.  The assessment was asymmetrical 
sensorineural hearing loss status post trauma.  

The Board finds that these statements are not sufficient to 
establish a nexus between noise exposure in service and the 
current hearing loss.  A bare transcription of lay history, 
unenhanced by additional comment by the transcriber, does not 
become competent medical evidence merely because the 
transcriber is a medical professional.  LeShore v. Brown, 8 
Vet. App. 406, 409 (1995).  The Court has held that the value 
of a physician's statement is dependent, in part, upon the 
extent to which it reflects "clinical data or other rationale 
to support his opinion."  Bloom v. West, 12 Vet. App. 185, 
187 (1999).  Thus, a medical opinion is inadequate when it is 
unsupported by clinical evidence.  Black v. Brown, 5 Vet. 
App. 177, 180 (1995).  There is no indication that Dr. J.J. 
reviewed the veteran's claims folder, including his medical 
records from service, prior to rendering the medical opinion.  
Dr. J.J. does not address the time period between the claimed 
injury and the onset of the disorder.  As noted above, the 
veteran claimed to have been injured during service, and he 
first sought medical treatment for hearing loss in 1984, 17 
years after service.  Regarding the January 2006 VA treatment 
record, there is no indication that the examining physician 
reviewed the veteran's claims folder including the service 
medical records before providing that assessment.   

On the other hand, the VA examiner stated that he had 
reviewed the evidence of record, including the in-service and 
post-service medical records.  Thus, the opinion of Dr. J.J. 
and the opinion in the January 2006 VA treatment record are 
accorded less weight than that of the VA examiner.  As noted 
above, the VA examiner concluded that is was impossible to 
relate the hearing loss and tinnitus to service because the 
complaints of hearing loss and tinnitus were too remote from 
service.  

The veteran's own implied assertions that the bilateral 
hearing loss and tinnitus are related to acoustic trauma in 
service are afforded no probative weight in the absence of 
evidence that the veteran has the expertise to render 
opinions about medical matters.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-5 (1992).  The evidence does not establish 
that the veteran has the expertise to render a medical 
opinion.  

Therefore, for the reasons discussed above, the Board finds 
that service connection for bilateral hearing loss and 
tinnitus is not warranted.  The preponderance of the evidence 
of record is against the veteran's claim for service 
connection for bilateral hearing loss and tinnitus.  The 
reasonable doubt doctrine requires that there be a 
"substantial" doubt and "one within the range of probability 
as distinguished from pure speculation or remote 
possibility."  38 C.F.R. § 3.102.  The claim is therefore 
denied. 

Entitlement to service connection for a right inner ear 
disability

The veteran contends that he incurred a right inner ear 
disorder due to being near a hand grenade explosion during 
training in service.  The veteran contends that during 
training, he had to jump out of his foxhole, take a grenade 
out of the hand of another solider and throw the grenade as 
far as he could.  The veteran asserts that afterwards, the 
debris blew back and he was hit in the helmet, near the right 
ear, by debris.  The veteran contends that he was hit in the 
helmet by the right ear and his right ear was affected by the 
blow.  The veteran asserts that he did not go to a medic for 
treatment.   

The Board notes that the veteran is competent to describe 
being exposed to loud noise, such a grenade explosion, and he 
is competent to report his own observable symptoms.  See 
Falzone, supra.  However, the veteran does not have the 
expertise to render a medical diagnosis of a right inner ear 
disorder.  See Espiritu, supra.  Thus, as previously 
discussed, the Board concludes that there is competent 
evidence that the veteran was exposed to a grenade explosion 
in service and he is competent to testify to observable 
symptoms such as decreased hearing, pain, or a ringing in the 
ears.  However, as discussed in detail below, there is no 
competent evidence of residual injury to the veteran due to 
the grenade explosion in service such as injury to the right 
ear.          

There is no evidence of treatment or competent evidence of 
diagnosis of a right ear injury in the service medical 
records.  A June 1967 separation examination report indicates 
that examination of the ears and drums was normal.  The 
report of medical history indicates that the veteran reported 
"no" when asked if he had ear, nose, or throat trouble, 
hearing loss, or dizziness or fainting spells. 

There is no competent evidence of a current right inner ear 
disorder.  The Board notes that there is competent evidence 
of a diagnosis of peripheral vestibular disorder, Meniere's 
disease, and vertigo.  However, the veteran has filed a 
separate service connection claim for this disorder and this 
claim is discussed in the remand portion of the decision.  An 
October 2004 VA examination report indicates that the 
examination and the veteran's history did not indicate the 
presence of middle ear involvement.  A November 2004 VA 
examination report indicates that the audiological findings 
did not indicate the presence of an ear or hearing problem 
which if treated might change hearing thresholds.  The 
remaining medical evidence of record does not establish a 
diagnosis of a right inner ear disorder in addition to the 
peripheral vestibular disorder, Meniere's disease, and 
vertigo. 

A grant of service connection requires a showing of current 
disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. 
Cir. 2004) (holding that service connection requires a 
showing of current disability); see also Gilpin v. West, 155 
F.3d 1353 (Fed. Cir. 1998) (holding that a grant of service 
connection requires that there be a showing of disability at 
the time of the claim, as opposed to some time in the distant 
past).   

There is simply no competent evidence in the record showing 
that the veteran has a current right inner ear disorder in 
addition to the peripheral vestibular disorder, Meniere's 
disease, and vertigo.  The Board acknowledges the veteran's 
belief that he has a current right inner ear disorder due to 
grenade explosion in service.  However, the veteran's 
statements are not considered competent evidence sufficient 
to establish a diagnosis of a right inner ear disorder.  
Medical diagnosis and causation involve questions that are 
beyond the range of common experience and common knowledge 
and require the special knowledge and experience of a trained 
physician.  Because the veteran is not shown, nor has he 
claimed, to be a medical professional, he is not competent to 
render a diagnosis of a right inner ear disorder.  See 
Espiritu, supra; Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  The veteran has not submitted any medical evidence 
which supports his contentions. 

In summary, the competent evidence shows that the veteran 
does not have a current right inner ear.  As such, the 
preponderance of the evidence is against the claim for 
service connection for a right inner ear disorder, and the 
claim is denied.  Gilbert, 1 Vet. App. at 54.

Entitlement to service connection for a skin disorder

The veteran contends that he incurred a skin rash in service.  
He maintains that when he served overseas in Japan, he was 
exposed to everything that went to Vietnam and the Far East.  
The veteran states that he also helped the wounded soldiers 
from Vietnam and he helped bandage the wounded.  He asserts 
that he was exposed to everything that the wounded soldiers 
were exposed to in Vietnam.  The veteran also asserts that he 
sprayed pesticides in a warehouse and he was exposed to 
pesticides.  See the September 2004 statement by the veteran 
and the hearing transcript for the hearing before the Board 
in December 2006.  He contends that in 1967 or 1968, his face 
broke out and his doctor told him that it was a tropical 
infection which would never go away.    

There is no competent evidence of a skin disorder in service.  
Service medical records do not show any treatment or 
diagnosis of a skin disorder.  The June 1967 separation 
examination report indicates that examination of the skin was 
normal.  The veteran reported "no" when asked if he had a 
skin disease.  

The competent evidence of record shows that the veteran does 
not have a current skin disorder.  The October 2004 VA 
examination report indicates that examination of the skin 
revealed that there were no lesions on the face, chest, back 
or legs.  The examiner stated that zero percent of the 
veteran's body was affected by a skin disorder.  There was no 
functional impairment due to a skin disorder.  The diagnosis 
was no skin condition found.  The remaining medical evidence 
of record does not establish a diagnosis of a skin disorder.  
The RO made attempts to obtain the veteran's post-service 
treatment records from the 1960's but was unsuccessful.  

A grant of service connection requires a showing of current 
disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. 
Cir. 2004) (holding that service connection requires a 
showing of current disability); see also Gilpin v. West, 155 
F.3d 1353 (Fed. Cir. 1998) (holding that a grant of service 
connection requires that there be a showing of disability at 
the time of the claim, as opposed to some time in the distant 
past).   

There is simply no competent evidence in the record showing 
that the veteran has a current skin disorder.  The Board 
acknowledges the veteran's belief that he has a current skin 
disorder due to his service overseas.  However, the veteran's 
statements are not considered competent evidence sufficient 
to establish a diagnosis of a skin disorder.  See Espiritu, 
supra; Grottveit, supra.  The veteran has not submitted any 
medical evidence which supports his contentions. 

In summary, the competent evidence shows that the veteran 
does not have a current skin disorder.  As such, the 
preponderance of the evidence is against the claim for 
service connection for a skin disorder, and the claim is 
denied.  Gilbert, 1 Vet. App. at 54.


	(CONTINUED ON NEXT PAGE)






ORDER

Entitlement to service connection for tinnitus and bilateral 
hearing is not warranted.  The appeal is denied.  

Entitlement to service connection for a right inner ear 
disorder is not warranted.  The appeal is denied.  

Entitlement to service connection for a skin disorder is not 
warranted.  The appeal is denied.  


REMAND

Regarding the issue of entitlement to service connection for 
peripheral vestibular disorder, the Board finds that 
additional development is warranted.  The duty to assist 
includes providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on the claim.  An examination is 
necessary when the record contains competent evidence that 
the claimant has a current disability or signs and symptoms 
of a current disability; the record indicates that the 
disability or signs and symptoms of disability may be 
associated with active service; and the record does not 
contain sufficient information to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d) (West 2002).  The evidence of 
a link between current disability and service must be 
competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 
2003).  

The veteran has submitted competent evidence of a possible 
association between the peripheral vestibular disorder to 
include Meniere's disease and vertigo and the veteran's 
period of service.  In a January 2006 statement, Dr. J.J. 
stated that the veteran had been under his care for 
vestibular dysfunction since 1984.  Dr. J.J. stated that the 
veteran's long history of intractable vertigo is consistent 
with otologic acoustic trauma.  The Board finds that an 
examination is needed to obtain a competent opinion as to 
whether the current peripheral vestibular disorder to include 
Meniere's disease and vertigo was incurred in or is related 
to disease or injury in service.  38 U.S.C.A. § 5103A(d).  
The veteran was afforded VA examinations in October 2004 and 
November 2004, but the examiners did not render a medical 
opinion as to whether the peripheral vestibular disorder to 
include Meniere's disease and vertigo was related to service.   

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be afforded a VA 
examination to determine the etiology and 
date of onset of the peripheral 
vestibular disorder to include Meniere's 
disease and vertigo.  The veteran's VA 
claims folder must be made available to 
the examiner for review in connection 
with the examination.

The examiner should express an opinion as 
to whether it is at least as likely as 
not (50 percent probability or more) that 
the peripheral vestibular disorder to 
include Meniere's disease and vertigo 
first manifested during the veteran's 
period of service or is medically related 
to disease or injury in service.  The 
examiner should provide a rationale for 
the opinion.

2.  Then the RO/AMC should readjudicate 
the issue on appeal.  If all the desired 
benefits are not granted, a supplemental 
statement of the case should be furnished 
to the veteran and his representative.  
The case should then be returned to the 
Board, if otherwise in order. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



____________________________________________
M. Sabulsky
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


